IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 34PA14-2

                                Filed 28 February 2020
 STATE OF NORTH CAROLINA

              v.
 GEORGE LEE NOBLES


      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, 818 S.E.2d 129 (N.C. Ct. App. 2018), determining no error in

part and remanding in part a judgment entered on 15 April 2016 by Judge Bradley

B. Letts in Superior Court, Jackson County. Heard in the Supreme Court on 4

November 2019.


      Joshua H. Stein, Attorney General, by Amy Kunstling Irene, Special Deputy
      Attorney General, for the State-appellee.

      Glenn Gerding, Appellate Defender, by Anne M. Gomez, Assistant Appellate
      Defender, for defendant-appellant.


      DAVIS, Justice.


      In this case, we must determine whether defendant has sufficiently

demonstrated that he qualifies as an “Indian”1 under the federal Indian Major Crimes

Act (IMCA) such that he was not subject to the jurisdiction of North Carolina’s courts.

Because we conclude that defendant failed to demonstrate that he is an Indian for


      1 Throughout this opinion, we use the term “Indian” to comport with the terminology
contained in the Indian Major Crimes Act.
                                   STATE V. NOBLES

                                   Opinion of the Court



purposes of the IMCA, we affirm the decision of the Court of Appeals.

                      Factual and Procedural Background

      On 30 September 2012, Barbara Preidt was robbed at gunpoint and fatally shot

outside of a Fairfield Inn in Jackson County. The crime took place within the Qualla

Boundary—land that is held in trust by the United States for the Eastern Band of

Cherokee Indians (EBCI).

      After an investigation by the Cherokee Indian Police Department, defendant,

Dwayne Edward Swayney, and Ashlyn Carothers were arrested for the robbery and

murder on 30 November 2012. Because Swayney and Carothers were enrolled

members of the EBCI and of the Cherokee Nation of Oklahoma, respectively, they

were brought before an EBCI tribal magistrate for indictment proceedings. Tribal,

state, and federal authorities, however, agreed that defendant should be prosecuted

by the State of North Carolina given that he was not present in the EBCI enrollment

records. Accordingly, defendant was brought before a Jackson County magistrate and

then charged in Jackson County with first-degree murder, robbery with a dangerous

weapon, and two counts of possession of a firearm by a felon.

      On 15 April 2013, defendant moved to dismiss the charges against him for lack

of subject matter jurisdiction, arguing that because he was an Indian he could only

be tried in federal court pursuant to the IMCA. The IMCA provides, in pertinent part,

that “[a]ny Indian” who commits an enumerated major crime in “Indian country” is

subject to “the exclusive jurisdiction of the United States.” 18 U.S.C. § 1153(a) (2012).


                                           -2-
                                   STATE V. NOBLES

                                   Opinion of the Court



      The trial court held a pre-trial hearing on defendant’s motion to dismiss on 9

August 2013. The parties stipulated that defendant was born in 1976 in Florida to

Donna Lorraine Smith Crowe, an enrolled member of the EBCI. The parties also

stipulated that although defendant himself is not an enrolled member of the EBCI,

he “would be [classified as] a first descendant” due to his mother’s status.

      At the hearing, the trial court received testimony from Kathie McCoy, an

employee at the EBCI Office of Tribal Enrollment. McCoy testified that while

defendant is neither currently enrolled nor classified as a first descendant in the

EBCI database, he was nevertheless “eligible to be designated as a [f]irst

[d]escendant” because his mother was an enrolled member of the EBCI.

      Annette Tarnawsky, the Attorney General for the EBCI, also provided

testimony explaining that while first descendants are not entitled to the full range of

tribal affiliation benefits that enrolled members enjoy, first descendants are eligible

for some special benefits not available to persons lacking any affiliation with the

tribe. These benefits include certain property rights (such as the right to inherit land

from enrolled members by valid will and to rent dwellings on tribal land), health care

benefits (eligibility to receive free care at the Cherokee Indian Hospital), employment

benefits (a limited hiring preference for EBCI employment), and education benefits

(access to financial assistance for higher education and adult education services).

Tarnawsky also testified that the list of benefits available only to enrolled EBCI

members includes the right to hunt and fish on tribal lands, the ability to vote in


                                           -3-
                                     STATE V. NOBLES

                                    Opinion of the Court



tribal elections, and the right to hold tribal office.

       The State also presented evidence that defendant had been incarcerated in

Florida from 1993 until 2011 and that his pre-sentence report in Florida listed his

race and sex as “W/M.” When defendant was released from Florida’s custody in 2011,

he requested that his probation be transferred to North Carolina and listed his race

as “white” on his Application for Interstate Compact Transfer.

       Defendant’s probation officers, Christian Clemmer and Olivia Ammons,

testified that in 2011, defendant began living with family members at an address

near the Qualla Boundary and working at a fast food restaurant that was also located

within the Boundary. For the next fourteen months, defendant lived at various

addresses on or near the Qualla Boundary until his arrest on 30 November 2012.

Defendant never represented to either of his probation officers that he was an Indian.

On a mandatory substance abuse screening form completed by Ammons on 7 May

2012, defendant’s race was listed as “white.”

       Defendant’s mother also testified at the hearing, stating that she is an enrolled

EBCI member but that defendant’s father was white and not affiliated with any tribe.

She testified that defendant lived on or near the Qualla Boundary for much of his

childhood and that she had enrolled defendant in both the Cherokee tribal school

system and the Swain County school system. On one Bureau of Indian Affairs (BIA)

student enrollment application, she listed defendant’s “Degree Indian” as “none.” On

two other BIA student enrollment applications, however, she listed defendant’s


                                            -4-
                                      STATE V. NOBLES

                                    Opinion of the Court



“Tribal Affiliation” as “Cherokee.”

       As a child, defendant received treatment at the Swain County Hospital for

injuries suffered in a car accident, and the EBCI paid for the portion of his medical

expenses not covered by health insurance. An employee of Cherokee Indian Hospital,

Vickie Jenkins, testified that defendant received care at the hospital on five occasions

between 1985 and 1990. The hospital serves only enrolled members of the EBCI and

first descendants, both of whom receive medical services at no cost. Defendant’s

hospital records indicated that he was of EBCI descent and identified him as an

“Indian nontribal member.”

       After hearing all the evidence, the trial court entered an order on 26 November

2013 denying defendant’s motion to dismiss based on its determination that

defendant was not an Indian within the meaning of the IMCA. The trial court’s order

contained hundreds of detailed findings of fact. On 31 January 2014, defendant filed

a petition for writ of certiorari with this Court seeking review of the trial court’s order.

The petition was denied on 11 June 2014.

       On 14 March 2016, defendant renewed his motion to dismiss the charges

against him in the trial court for lack of jurisdiction, and, in the alternative, moved

that the jurisdictional issue relating to his Indian status be submitted to the jury by

means of a special verdict. The trial court denied both motions on 25 March 2016.

       Defendant was subsequently tried in Superior Court, Jackson County,

beginning on 28 March 2016, and was ultimately convicted of armed robbery, first-


                                            -5-
                                     STATE V. NOBLES

                                     Opinion of the Court



degree murder under the felony murder doctrine, and possession of a firearm by a

felon. He was sentenced to life imprisonment without parole.

       Defendant appealed his convictions to the Court of Appeals. His principal

argument on appeal was that the trial court had erred in denying his motion to

dismiss on jurisdictional grounds. In a unanimous opinion, the Court of Appeals

rejected his argument, based on its determination that defendant did not qualify as

an Indian under the IMCA and that a special verdict was not required. State v.

Nobles, 818 S.E.2d 129 (N.C. Ct. App. 2018).2 Defendant filed a petition for

discretionary review with this Court on 7 August 2018, which we allowed.

                                         Analysis

       The two issues before us in this appeal are whether the Court of Appeals erred

in affirming the trial court’s order denying defendant’s motion to dismiss and in

ruling that the jurisdictional issue was not required to be submitted to the jury by

means of a special verdict. We address each issue in turn.

I.   Denial of Motion to Dismiss

       The IMCA provides that “[a]ny Indian who commits [an enumerated major

crime] against the person or property of another . . . within the Indian country[ ] shall

be subject to . . . the exclusive jurisdiction of the United States.” 18 U.S.C. § 1153(a);

see United States v. Juvenile Male, 666 F.3d 1212, 1214 (9th Cir. 2012) (“[The IMCA]


       2 The Court of Appeals remanded the case to the trial court for the sole purpose of
correcting a clerical error. Nobles, 818 S.E.2d at 144. This portion of the Court of Appeals’
decision is not before us in this appeal.

                                             -6-
                                    STATE V. NOBLES

                                    Opinion of the Court



provides federal criminal jurisdiction for certain crimes committed by Indians in

Indian country.”); United States v. Sands, 968 F.2d 1058, 1061 (10th Cir. 1992) (“[The

IMCA] provides that federal criminal law applies to various offenses committed by

Indians . . . ‘within the Indian Country.’ ”).

       Here, there is no dispute that the shooting took place in “Indian country” as it

occurred within the Qualla Boundary. Nor is there any dispute that the charges

against defendant constituted major crimes for purposes of the IMCA. The question

before us is whether defendant qualifies as an Indian under that statute.

       The IMCA does not provide a definition of the term “Indian.” The Supreme

Court of the United States, however, suggested a two-pronged test for analyzing this

issue in United States v. Rogers, 45 U.S. 567, 572–73, 11 L. Ed. 1105, 1107–08 (1846).

To qualify as an Indian under the Rogers test, a defendant must (1) have “some Indian

blood,” and (2) be “recognized as an Indian by a tribe or the federal government or

both.” United States v. Stymiest, 581 F.3d 759, 762 (8th Cir. 2009) (citing Rogers, 45
U.S. at 572–73, 11 L. Ed. at 1105); see also United States v. Zepeda, 792 F.3d 1103,

1113 (9th Cir. 2015) (en banc) (“We hold that proof of Indian status under the IMCA

requires only two things: (1) proof of some quantum of Indian blood, . . . and (2) proof

of membership in, or affiliation with, a federally recognized tribe.”).

       In the present case, the parties agree that the first prong of the Rogers test has

been satisfied because defendant possesses an Indian blood quantum of 11/256

(4.29%). Thus, only the second prong of Rogers is at issue—that is, whether defendant


                                            -7-
                                   STATE V. NOBLES

                                   Opinion of the Court



has received tribal or federal recognition as an Indian. This Court has not previously

had an opportunity to apply the Rogers test. It is therefore instructive to examine

how other courts have done so.

      In applying the second prong of Rogers, both federal and state courts around

the country have frequently utilized—in some fashion—the four-factor balancing test

first enunciated in St. Cloud v. United States, 702 F. Supp. 1456 (D.S.D. 1988). Under

the St. Cloud test, a court considers the following factors:

             1) enrollment in a tribe; 2) government recognition
             formally and informally through providing the person
             assistance reserved only to Indians; 3) enjoying benefits of
             tribal affiliation; and 4) social recognition as an Indian
             through living on a reservation and participating in Indian
             social life.
Id. at 1461; see, e.g., United States v. Nowlin, 555 F. App’x 820, 823 (10th Cir. 2014)

(using the St. Cloud factors to determine whether the defendant was an Indian);

United States v. Bruce, 394 F.3d 1215, 1223 (9th Cir. 2005) (applying the Rogers test

as the “generally accepted test for Indian status” as well as the St. Cloud factors);

United States v. Lawrence, 51 F.3d 150, 152 (8th Cir. 1995) (court’s analysis of the

second Rogers prong was “guided by consideration of four factors . . . first enunciated

in St. Cloud”); State v. Sebastian, 243 Conn. 115, 132, 701 A.2d 13, 24 (1997) (“The

four factors enumerated in St. Cloud have emerged as a widely accepted test for

Indian status in the federal courts.”); State v. George, 163 Idaho 936, 939–40, 422
P.3d 1142, 1145–46 (2018) (relying on the St. Cloud factors to determine the



                                           -8-
                                   STATE V. NOBLES

                                   Opinion of the Court



defendant’s Indian status); State v. LaPier, 242 Mont. 335, 341, 790 P.2d 983, 986

(1990) (“We expressly adopt the foregoing [St. Cloud] test.”); State v. Perank, 858 P.2d
927, 933 (Utah 1992) (relying on St. Cloud to determine whether the defendant met

the definition of an Indian); State v. Daniels, 104 Wash. App. 271, 281–82, 16 P.3d
650, 654–55 (2001) (considering the St. Cloud factors in deciding whether the

defendant qualified as an Indian).

      Courts have varied, however, in their precise application of the St. Cloud

factors. See, e.g., State v. Salazar, No. A-1-CA-36206, 2020 WL 239879, at *3 n.4

(N.M. Ct. App. Jan. 15, 2020) (“[A] circuit split has emerged about whether certain

factors carry more weight than others.”). Some courts deem the four factors set out in

St. Cloud to be exclusive and consider them “in declining order of importance.” Bruce,
394 F.3d at 1224; accord Sebastian, 243 Conn. at 132, 701 A.2d at 24 (applying the

four St. Cloud factors “in declining order of importance”); LaPier, 242 Mont. at 341,

790 P.2d at 986 (analyzing the St. Cloud factors “[i]n declining order of importance”);

Lewis v. State, 137 Idaho 882, 885, 55 P.3d 875, 878 (Idaho Ct. App. 2002) (“[Of the

St. Cloud] factors tribal enrollment is the most important.”); Daniels, 104 Wash. App.

at 279, 16 P.3d at 654 (using the four factors identified in St. Cloud “[i]n declining

order of importance”).

      Other courts have utilized the St. Cloud factors differently. The Eighth Circuit

has held that the four St. Cloud factors “should not be considered exhaustive . . . [n]or

should they be tied to an order of importance.” Stymiest, 581 F.3d at 764. The Tenth


                                           -9-
                                   STATE V. NOBLES

                                   Opinion of the Court



Circuit has likewise determined that the St. Cloud factors “are not exclusive.”

Nowlin, 555 F. App’x at 823 (“These factors are not exclusive and only the first factor

is dispositive if the defendant is an enrolled tribe member.”).

      After thoroughly reviewing the decisions from other jurisdictions addressing

this issue, we adopt the application of the St. Cloud factors utilized by the Eighth

Circuit and the Tenth Circuit. We do so based on our belief that this formulation of

the test provides needed flexibility for courts in determining the inherently imprecise

issue of whether an individual should be considered to be an Indian under the second

prong of the Rogers test. We likewise recognize that, depending upon the

circumstances in a given case, relevant factors may exist beyond the four St. Cloud

factors that bear on this issue. See, e.g., Stymiest, 581 F.3d at 764 (holding that the

trial court “properly identified two other factors relevant on the facts of this case” in

addition to the St. Cloud factors—namely, that the defendant’s tribe had previously

“exercised criminal jurisdiction over” him and that the defendant “held himself out to

be an Indian”).

      Before applying this test in the present case, however, we must first address

defendant’s threshold arguments. Initially, he contends that consideration of the St.

Cloud factors is unnecessary because his status as a first descendant conclusively

demonstrates—as a matter of law—his “tribal or federal recognition” under the

second Rogers prong. We reject this argument, however, based on our concern that

such an approach would reduce the Rogers test into a purely blood-based inquiry,


                                          -10-
                                    STATE V. NOBLES

                                    Opinion of the Court



thereby conflating the two prongs of the Rogers test into one. Were we to hold that

defendant may be classified as an Indian solely on the basis of (1) his percentage of

Cherokee blood; and (2) his status as the son of an enrolled member of the Cherokee

tribe, this would transform the Rogers test into one based wholly upon genetics. Such

an approach would defeat the purpose of the test, which is to ascertain not just a

defendant’s blood quotient, but also his social, societal, and spiritual ties to a tribe.

      Indeed, the Ninth Circuit rejected this exact argument in United States v.

Cruz, 554 F.3d 840 (9th Cir. 2009), explaining that the four-factor test articulated in

St. Cloud is designed to probe

             “whether the Native American has a sufficient non-racial
             link to a formerly sovereign people” . . . . Given that many
             descendants of Indians are eligible for tribal benefits based
             exclusively on their blood heritage, the government’s
             argument [that the defendant’s descendant status alone
             could satisfy this prong] would effectively render the
             second [Rogers prong] a de facto nullity, and in most, if not
             all, cases would transform the entire [Rogers] analysis into
             a “blood test.”

Cruz, 554 F.3d at 849 (citations and emphasis omitted).

      We are likewise unpersuaded by defendant’s assertion that we should follow

the decision of the Cherokee Court in E. Band of Cherokee Indians v. Lambert, 3 Cher.

Rep. 62 (N.C. Cherokee Ct. 2003), on this issue. At issue in Lambert was whether the

defendant in that case qualified as an Indian for purposes of EBCI tribal criminal

jurisdiction. Id. at 62. The defendant filed a motion to dismiss, contending that the

EBCI lacked jurisdiction over her because she was not an enrolled member of the


                                           -11-
                                    STATE V. NOBLES

                                    Opinion of the Court



tribe. Id. Both parties stipulated that the defendant was recognized by the tribe as a

first descendant. Id.

      After holding a hearing to gather additional evidence, the court ruled that the

defendant was “an Indian for the purposes of [tribal criminal] jurisdiction.” Id. at 64.

The court rejected the defendant’s argument that her lack of enrollment in a tribe

was dispositive of her status, explaining that “membership in a Tribe is not an

‘essential factor’ in the test of whether the person is an ‘Indian’ for the purposes of

this Court’s exercise of criminal jurisdiction.” Id. Instead, the court relied on Rogers

and the St. Cloud factors to conclude that “the inquiry includes whether the person

has some Indian blood and is recognized as an Indian.” Id.

      The Cherokee Court ruled that “[a]pplying this test in this case, the [c]ourt can

only conclude that the [d]efendant meets the definition of an Indian.” Id. at 65. The

court detailed the benefits and privileges available to EBCI first descendants,

including “some privileges that only Indians have, [as well as] some privileges that

members of other Tribes do not possess.” Id. at 64. The court also took judicial notice

of the fact that the defendant had “availed herself of the [c]ourt’s civil jurisdiction” to

file a pending lawsuit against another tribal member. Id. at 63. Finally, the court

noted that “[f]irst [d]escend[a]nts are participating members of [the] community and

treated by the [t]ribe as such.” Id. at 64.

      In the present case, we believe that defendant’s reliance on Lambert is

misplaced for several reasons. First, it is far from clear that the Lambert court


                                              -12-
                                   STATE V. NOBLES

                                   Opinion of the Court



intended to announce a categorial rule that all first descendants must be classified

as Indians. There, despite the parties’ stipulation that the defendant was, in fact, an

EBCI first descendant, the court nevertheless determined that “additional evidence

was required to decide the matter” and proceeded to hold an evidentiary hearing. Id.

at 62. The logical inference from the court’s opinion is that if first descendant status

alone was sufficient to decide the issue, the court would have had no need to seek

additional evidence in order to determine whether the defendant was subject to tribal

jurisdiction. Indeed, we note that the court in Lambert expressly made a finding of

fact that the defendant had previously “availed herself of the [tribal] [c]ourt’s civil

jurisdiction” to file a lawsuit against another tribal member. Id. at 63. Such a finding

would have been unnecessary had the defendant’s first descendant status been

enough by itself to resolve the issue.

      Moreover, even if the Cherokee Court in Lambert did intend to articulate such

a categorial rule, we would not be bound by it. The court that decided Lambert is a

trial court within the EBCI judicial system. See Cherokee Code § 7-1(a) (“[T]he Trial

Court shall be known as the ‘Cherokee Court.’ ”). Defendant has failed to offer any

persuasive argument as to why this Court should be bound by the decision of an EBCI

trial court on this issue. We note that the Supreme Court of the EBCI has made clear

that it “do[es] not consider the Cherokee Court opinions as having any precedential

value since the Cherokee Court is the trial court for this appellate court.” Teesateskie

v. E. Band of Cherokee Indians Minors Fund, 13 Am. Tribal Law 180, 188 (E. Cher.


                                          -13-
                                  STATE V. NOBLES

                                  Opinion of the Court



Sup. Ct. 2015). Thus, the decision in Lambert does not have binding effect even within

the EBCI courts.

      Furthermore, as the Idaho Supreme Court has noted, the fact that a tribal

court may have exercised its jurisdiction over certain defendants is not dispositive on

the issue of whether a state court possesses jurisdiction over such defendants in a

particular case. See George, 163 Idaho at 940, 422 P.3d at 1146 (“[T]his [c]ourt either

has jurisdiction or it does not, and it is not determined by whether other agencies

have or do not have jurisdiction or exercise discretion in determining whether to

prosecute.”). Accordingly, we hold that defendant’s status as a first descendant does

not—without more—satisfy the second prong of the Rogers test.

      Having rejected defendant’s initial arguments, we now proceed to apply the

four St. Cloud factors along with any additional factors relevant to the analysis.

Before doing so, it is important to emphasize that defendant has not specifically

challenged any of the hundreds of findings of fact contained in the trial court’s order

denying his motion to dismiss. Accordingly, those findings are binding upon us in this

appeal. See State v. Sparks, 362 N.C. 181, 185, 657 S.E.2d 655, 658 (2008) (“It is well

established that if a party fails to object to the [trial court’s] findings of fact and

bring[s] them forward on appeal, they are binding on the appellate court.”).

      A. Enrollment in a Tribe

      We first consider whether defendant is enrolled in any “federally recognized

tribe.” Zepeda, 792 F.3d at 1114. Here, the inquiry is a simple one. It is undisputed


                                         -14-
                                   STATE V. NOBLES

                                   Opinion of the Court



that defendant is not enrolled in any such tribe.

      B. Government Recognition Through Provision of Assistance

      The second St. Cloud factor requires us to determine whether defendant was

the recipient of “government recognition formally and informally through receipt of

assistance reserved only to Indians.” Cruz, 554 F.3d at 846. In arguing that this factor

supports his argument, defendant lists the types of benefits for which first

descendants are eligible. However, this factor is concerned with those tribal benefits

a defendant has actually received as opposed to those benefits for which he is merely

eligible. See Cruz, 554 F.3d at 848 (holding that defendant failed to satisfy this prong

of the St. Cloud test because he “never ‘received . . . any benefits from the Blackfeet

Tribe’ ”); accord United States v. LaBuff, 658 F.3d 873, 878 (9th Cir. 2011) (rejecting

the argument that this factor “could be established by demonstrating eligibility

rather than actual receipt of benefits”).

      Here, based on the trial court’s findings of fact, the only evidence of

governmental assistance to defendant consisted of five incidents of free medical

treatment that he received as a minor at the Cherokee Indian Hospital, a hospital

that serves only enrolled EBCI members and first descendants. Defendant’s hospital

records indicated that he was of EBCI descent and identified him as an “Indian

nontribal member.” The trial court made no findings as to any tribal assistance that

defendant has received since reaching adulthood.

      C. Enjoyment of Benefits of Tribal Affiliation


                                            -15-
                                    STATE V. NOBLES

                                   Opinion of the Court



      The third factor under St. Cloud addresses defendant’s “enjoyment of the

benefits of tribal affiliation.” Bruce, 394 F.3d at 1224. In assessing this factor, we

must examine whether defendant has received any broader benefits from his

affiliation with a tribe—apart from the receipt of government assistance. See, e.g.,

Cruz, 554 F.3d at 848 (holding that the defendant failed to demonstrate that he

“enjoy[ed] any benefits of tribal affiliation” when there was “no evidence that he

hunted or fished on the reservation, nor . . . that his employment with the BIA was

related to or contingent upon his tribal heritage”).

      Here, defendant was born in Florida and the trial court made no finding that

he was born on tribal land. He did attend a school in the Cherokee tribal school

system as a child after he and his mother moved back to North Carolina in the early

1980’s, but the school was open to both Indian and non-Indian students. As an adult,

defendant lived and worked on or near the Qualla Boundary for approximately

fourteen months prior to the murder of Preidt in 2012. The trial court made no

findings, however, suggesting that his employment at the restaurant was in any way

connected to his first descendant status. Nor does the trial court’s order show that he

enjoyed any other benefits of tribal affiliation.

      D. Social Recognition as an Indian

      Under the fourth St. Cloud factor, we consider whether defendant received

“social recognition as an Indian through residence on a reservation and participation

in Indian social life.” Bruce, 394 F.3d at 1224. Courts applying this factor have


                                          -16-
                                  STATE V. NOBLES

                                  Opinion of the Court



deemed relevant various types of conduct showing a defendant’s connection with a

particular tribe. See, e.g., United States v. Reza-Ramos, 816 F.3d 1110, 1122 (9th Cir.

2016) (defendant “spoke the tribal language” and “had lived and worked on the

reservation for some time”); LaBuff, 658 F.3d at 878 (“[Defendant] lived, grew up, and

attended school on the Blackfeet Reservation.”); Stymiest, 581 F.3d at 765–66

(defendant “lived and worked on the Rosebud reservation,” told others he was an

Indian, and spent significant time “socializing with other Indians”); Bruce, 394 F.3d

at 1226 (defendant “was born on an Indian reservation and currently lives on one,”

she “participated in sacred tribal rituals,” and her mother and children were enrolled

members of a tribe).

      Conversely, courts have determined that this factor weighs against a finding

of Indian status under the IMCA as to defendants who have never been involved in

Indian cultural, community, or religious events; never participated in tribal politics;

and have not placed any emphasis on their Indian heritage. See, e.g., Cruz, 554 F.3d

at 847 (defendant “never participated in Indian religious ceremonies or dance

festivals, has never voted in a Blackfeet tribal election, and does not have a tribal

identification card”); Lawrence, 51 F.3d at 154 (victim was not “recognized socially as

an Indian” when she had only lived on the reservation for seven months and “did not

attend pow-wows, Indian dances or other Indian cultural events; and . . . she and her

family lived without focusing on their Indian heritage”).

      In the present case—as noted above—defendant lived and worked on or near


                                         -17-
                                  STATE V. NOBLES

                                  Opinion of the Court



the Qualla Boundary for approximately fourteen months prior to the murder of

Preidt. During this time, he had a girlfriend, Ashlyn Carothers, who was an enrolled

tribal member. Defendant also emphasizes that his two tattoos—which depict an

eagle and a headdress—demonstrate his celebration of his cultural heritage.

      However, the trial court’s findings are devoid of any indication that defendant

ever attended any EBCI cultural, community, or religious activities; that he spoke

the Cherokee language; that he possessed a tribal identification card; or that he

participated in tribal politics. Indeed, we note that Myrtle Driver Johnson, an active

elder and member of the EBCI community, testified that she had never seen

defendant at EBCI events. Moreover, on several different official documents,

defendant self-identified as being “white.”

      E. Other Relevant Factors

      Finally, we consider whether any additional pertinent factors exist. For

example, whether a defendant has been subjected to tribal jurisdiction in the past—

in either a criminal or civil context—has been considered by several courts to be

relevant. See, e.g., LaBuff, 658 F.3d at 879 (noting “that on multiple occasions, [the

defendant] was arrested, prosecuted, and convicted under the jurisdiction of the tribal

courts” and that “the assumption and exercise of tribal jurisdiction over criminal

charges[ ] demonstrates tribal recognition”); Stymiest, 581 F.3d at 766 (observing that

the defendant had “repeatedly submitt[ed] [himself] to tribal arrests and

prosecutions”); Bruce, 394 F.3d at 1226–27 (deeming instructive the fact that the


                                         -18-
                                    STATE V. NOBLES

                                   Opinion of the Court



defendant had been “arrested tribal all her life” because “the tribe has no jurisdiction

to punish anyone but an Indian”).

      Here, the trial court’s findings do not show that defendant was ever subjected

to the jurisdiction of the EBCI tribal court or, for that matter, any other tribal court.

Nor has defendant directed us to any additional facts found by the trial court that

would otherwise be relevant under the second prong of the Rogers test.

                                        * * *

      After carefully considering the trial court’s extensive findings of fact in light of

the factors relevant to the second prong of the Rogers test, we conclude that defendant

has failed to demonstrate that the trial court erred in denying his motion to dismiss.

In essence, the trial court’s findings show that (1) defendant is not enrolled in any

tribe; (2) he received limited government assistance from the EBCI in the form of free

healthcare services on several occasions as a minor; (3) as a child, he attended a

Cherokee school that accepted both Indian and non-Indian students; (4) he lived and

worked on the Qualla Boundary for approximately fourteen months as an adult; (5)

his participation in Indian social life was virtually nonexistent and his demonstrated

celebration of his cultural heritage was at best minimal; (6) he has never previously

been subjected to tribal jurisdiction; and (7) he did not hold himself out as an Indian.

The trial court therefore properly concluded that defendant was not an Indian for

purposes of the IMCA. Accordingly, we affirm the court’s denial of his motion to

dismiss.


                                          -19-
                                   STATE V. NOBLES

                                   Opinion of the Court



II. Special Jury Verdict

      The only remaining issue before us concerns defendant’s contention that he

was entitled to a special jury verdict on the jurisdictional issue underlying his motion

to dismiss. Defendant asserts that because this issue required resolution by a jury

the trial court erred in ruling on the motion as a matter of law. In support of this

contention, he cites our decisions in State v. Batdorf, 293 N.C. 486, 238 S.E.2d 497

(1977) and State v. Rick, 342 N.C. 91, 463 S.E.2d 182 (1995).

      In Batdorf, the defendant challenged the trial court’s territorial jurisdiction,

contending that there was insufficient evidence that his crime was committed in

North Carolina—as opposed to Ohio—“so as to confer jurisdiction on the courts of this

State.” Batdorf, 293 N.C. at 492, 238 S.E.2d at 502. We agreed with the defendant

that the State bears the “burden of proving beyond a reasonable doubt that the crime

with which an accused is charged was committed in North Carolina.” Id. at 494, 238

S.E.2d at 502. We held that the trial court should have instructed the jury to “return

a special verdict indicating lack of jurisdiction” if the jury was not satisfied that the

crime occurred in North Carolina. Id. at 494, 238 S.E.2d at 503.

      Rick likewise involved a challenge to the trial court’s territorial jurisdiction in

which the defendant contended that the State had not sufficiently proven whether

the crime occurred in North Carolina or South Carolina. Rick, 342 N.C. at 98, 463

S.E.2d at 186. Citing the rule established in Batdorf, we determined that a remand

was necessary because “the record reveals that although the defendant challenged

                                          -20-
                                    STATE V. NOBLES

                                    Opinion of the Court



the facts of jurisdiction, the trial court did not instruct the jury as to which party bore

the burden of proving jurisdiction and that if the jury was unconvinced beyond a

reasonable doubt that the murder . . . occurred in North Carolina, it should return a

special verdict so indicating.” Id. at 101, 463 S.E.2d at 187.

       Thus, Batdorf and Rick each involved a challenge to the court’s territorial

jurisdiction—that is, whether the crime occurred in North Carolina as opposed to

another state. Here, conversely, defendant is making the entirely separate argument

that he was required to be prosecuted in federal court pursuant to the IMCA. As a

result, our decisions in Batdorf and Rick have no application here.

       The dissent appears to be arguing that any challenge to the trial court’s

jurisdiction in a criminal case must always be resolved by a jury—regardless of the

nature of the jurisdictional challenge or whether any factual disputes exist regarding

the jurisdictional issue. Such an argument finds no support in our caselaw and would

extend the rulings in Batdorf and Rick well beyond the limited principle of law for

which those cases stand.

       The dissent fails to point to any factual dispute relevant to the IMCA analysis

that exists in the record.3 Given the absence of any such factual dispute, it would

make little sense to hold that a jury was required to decide the purely legal




       3The dissent similarly does not acknowledge the effect of defendant’s failure to
challenge on appeal any of the trial court’s findings of fact.

                                           -21-
                                   STATE V. NOBLES

                                   Opinion of the Court



jurisdictional issue presented here.

      This principle is illustrated by our decision in State v. Darroch, 305 N.C. 196,

287 S.E.2d 856 (1982). There, the defendant was convicted of accessory before the fact

to murder. Id. at 197, 287 S.E.2d at 857. The evidence showed that the defendant, a

Virginia resident, had—while in Virginia—hired two persons to kill her husband and

that the husband was subsequently killed in North Carolina by the individuals she

had hired. Id. On appeal, the defendant argued that the trial court lacked jurisdiction

over her based on the specific crime for which she had been charged given that the

murder had been committed in North Carolina but arranged in another state. Id. at

200–01, 287 S.E.2d at 859–60. Relying on Batdorf, she contended that because she

had raised a jurisdictional issue “the jury should have been allowed to return a special

verdict” as to whether jurisdiction existed in the trial court. Id. at 212, 287 S.E.2d at

866. In rejecting her argument, we explained as follows:

      While Batdorf still represents the law in this state on the burden of
      proof on jurisdiction, it is applicable only when the facts on which the
      State seeks to base jurisdiction are challenged. In this case, defendant
      challenged not the facts which the State contended supported
      jurisdiction, but the theory of jurisdiction relied upon by the State.
      Whether the theory supports jurisdiction is a legal question; whether
      certain facts exist which would support jurisdiction is a jury question.
Id.

      As in in Darroch, defendant here is not challenging the underlying “facts on

which the State seeks to base jurisdiction.” Id. Instead, defendant contests the trial

court’s determination that the IMCA is not applicable in this case—an inherently

                                          -22-
                                    STATE V. NOBLES

                                    Opinion of the Court



legal question properly decided by the trial court rather than by the jury.4

       Finally, the dissent notes that some federal courts have concluded that a

defendant’s Indian status under the IMCA “is an element of the crime that must be

submitted to and decided by the jury” because it is “essential to federal subject matter

jurisdiction.” Stymiest, 581 F.3d at 763. Such a requirement is not illogical given that

“federal courts are courts of limited jurisdiction.” Owen Equip. & Erection Co. v.

Kroger, 437 U.S. 365, 374, 57 L. Ed. 2d 274, 282 (1978). The dissent, however, has

failed to cite any authority for the converse proposition that in state court proceedings

the inapplicability of the IMCA is an element of the crime that must be submitted for

resolution by the jury. Accordingly, we conclude that the trial court did not err by

denying defendant’s request for a special jury verdict.

                                          Conclusion

       For the reasons stated above, we affirm the decision of the Court of Appeals.

       AFFIRMED.




       4  Therefore, this case does not require us to decide the question of whether a
defendant’s challenge to a trial court’s jurisdiction based on the IMCA could ever require a
special jury verdict on that issue in a case where—unlike here—a factual dispute exists that
is relevant to the IMCA analysis.

                                           -23-
        Justice EARLS dissenting.


        I disagree with the majority’s conclusion that defendant was not entitled to a

special jury verdict on the question of whether he is an “Indian” under the Indian

Major Crimes Act (the IMCA).1 Further, assuming that the majority is correct that

this question was not required to be submitted to the jury, I disagree with the

majority’s conclusion that defendant is not an Indian under the IMCA. Accordingly,

I respectfully dissent.

        As the majority notes, the fatal shooting of Barbara Preidt on 30 September

2012 occurred in Jackson County within the Qualla Boundary, which is land that is

held in trust by the United States for the Eastern Band of Cherokee Indians (the

EBCI), a federally-recognized tribe. Following an investigation by the Cherokee

Indian Police Department (the CIPD), defendant was arrested within the Qualla

Boundary in connection with the shooting.

        The Cherokee Rules of Criminal Procedure mandated that individuals arrested

on tribal land must be brought before a tribal magistrate to “conduct the ‘St. Cloud’

test” to determine whether the arrestee is an Indian, and further that if the arrestee

is an enrolled member of any federally-recognized tribe or an EBCI First Descendant,

jurisdiction lies with the tribal court. Despite these Rules of Criminal Procedure,

CIPD Detective Sean Birchfield did not bring defendant before a tribal magistrate


        1   Like the majority, I use the term “Indian” to comport with the terminology contained in the
IMCA.
                                   STATE V. NOBLES

                                   Earls, J., dissenting



nor ask whether defendant was a First Descendant. Rather, after checking an EBCI

enrollment book, which does not include First Descendants, and determining that

defendant was not an enrolled member, and after discussing the situation with a

Jackson County Assistant District Attorney and a Special Assistant United States

Attorney, Detective Birchfield transported defendant to Jackson County, where he

was charged in State court with first-degree murder, robbery with a dangerous

weapon,. and two counts of possession of a firearm by a felon.

      On 15 April 2013, defendant filed a motion to dismiss in superior court, arguing

that because he was an Indian under the IMCA, jurisdiction over his case lies

exclusively in federal court. After a hearing, the trial court denied defendant’s motion

on 26 November 2013. Defendant later renewed his motion to dismiss and requested

in the alternative that the question of whether he is an Indian be submitted to the

jury for a special verdict. The trial court denied these motions on 25 March 2016. On

appeal, the Court of Appeals upheld the trial court’s rulings, concluding that

defendant received a fair trial free from error. State v. Nobles, 818 S.E.2d 129 (N.C.

Ct. App. 2018).

                                 Special Jury Verdict

      Defendant argues that the trial court erred in denying his request for a special

jury verdict because he has a constitutional right to a jury trial, with the burden on

the State to prove every factual matter necessary for his conviction and sentence

beyond a reasonable doubt. In support of his contention, defendant relies, in part,


                                           -2-
                                          STATE V. NOBLES

                                          Earls, J., dissenting



upon two cases from this Court, State v. Batdorf, 293 N.C. 486, 238 S.E.2d 496 (1977),

and State v. Rick, 342 N.C. 91, 463 S.E.2d 182 (1995).

        In Batdorf, the defendant argued that there was insufficient evidence that the

murder at issue was committed in North Carolina “so as to confer jurisdiction on the

courts of this State.” 293 N.C. at 492, 238 S.E.2d at 502. The Court stated:

                A defendant’s contention that this State lacks jurisdiction
                may be an affirmative defense in that it presents . . . a
                matter “beyond the essentials of the legal definition of the
                offense itself.” Jurisdictional issues, however, relate to the
                authority of a tribunal to adjudicate the questions it is
                called upon to decide. When jurisdiction is challenged, the
                defendant is contesting the very power of this State to try
                him. We are of the view that a question as basic as
                jurisdiction is not an “independent, distinct, substantive
                matter of exemption, immunity or defense” and ought not
                to be regarded as an affirmative defense on which the
                defendant must bear the burden of proof. Rather,
                jurisdiction is a matter which, when contested, should be
                proven by the prosecution as a prerequisite to the authority
                of the court to enter judgment.

Id. at 493, 238 S.E.2d at 502 (citations omitted). Thus, the Court held that “when

jurisdiction is challenged, as here, the State must carry the burden and show beyond

a reasonable doubt that North Carolina has jurisdiction to try the accused.” Id. at

494, 238 S.E.2d at 502–03.2



        2 The Court concluded that while the trial court there should have instructed the jury “to

return a special verdict indicating lack of jurisdiction” if the jury did not find the killing occurred in
North Carolina, the instruction given “afford[ed] [defendant] no just grounds for complaint” because
the instruction “properly placed the burden of proof and instructed the jury that unless the State had
satisfied it beyond a reasonable doubt that the killing . . . occurred in North Carolina, a verdict of not
guilty should be returned.” Batdorf, 293 N.C. at 494, 238 S.E.2d at 503.


                                                   -3-
                                          STATE V. NOBLES

                                          Earls, J., dissenting



        Similarly, in Rick, the defendant filed a motion to dismiss for lack of

jurisdiction on the basis that there was insufficient evidence that the murder with

which he was charged occurred in North Carolina. 342 N.C. at 98, 463 S.E.2d at 186.

The Court determined that there was sufficient evidence that the crime occurred in

North Carolina, but that in light of Batdorf the trial court erred because it “did not

instruct the jury as to which party bore the burden of proving jurisdiction and that if

the jury was unconvinced beyond a reasonable doubt that the murder, or the essential

elements of murder, occurred in North Carolina, it should return a special verdict so

indicating.” Id. at 99–101, 463 S.E.2d at 186–87.

        In addressing defendant’s argument, the majority suggests that unlike a

challenge to a court’s “territorial jurisdiction,” “defendant is making the entirely

separate argument that he was required to be prosecuted in federal court pursuant

to the IMCA. As a result, our decisions in Batdorf and Rick have no application here.”

(Emphases added.) Yet, the majority does not explain why the characterization of

Batdorf and Rick as cases involving challenges to “territorial jurisdiction” renders

them “entirely separate” and inapplicable to a jurisdictional challenge in the context

of the IMCA.3 It is undisputed that defendant’s Indian status has jurisdictional

consequences here—that is, if defendant is an Indian under the IMCA, the trial court




        3 If the issue was whether the crime occurred “within the Indian country” under the IMCA, I

suspect the majority would hesitate to characterize the argument that the state court lacked
jurisdiction as “entirely separate,” such that, “[a]s a result, our decisions in Batdorf and Rick have no
application here.” (Emphasis added.)

                                                  -4-
                                        STATE V. NOBLES

                                        Earls, J., dissenting



had no jurisdiction over the case. See 18 U.S.C. § 1153(a) (2012); see also Negonsott

v. Samuels, 507 U.S. 99, 102–03 (1993) (“As the text of § 1153 and our prior cases

make clear, federal jurisdiction over the offenses covered by the [IMCA] is ‘exclusive’

of state jurisdiction.” (citations omitted)); United States v. John, 437 U.S. 634, 651

(1978) (stating that “the assumption that § 1153 ordinarily is pre-emptive of state

jurisdiction when it applies, seems to us to be correct”). Thus, defendant, like the

defendants in Batdorf and Rick, “is contesting the very power of this State to try him.”

Batdorf, 293 N.C. at 493, 238 S.E.2d at 502.

       Rather than elaborate on any differences between challenges to “territorial

jurisdiction” and challenges to jurisdiction under the IMCA, the majority, shifting

gears, alleges that the issue of defendant’s Indian status here is a “purely legal” issue

and therefore need not be decided by a jury.4 According to the majority, there is no




        4 As defendant is not contending that Batdorf and Rick require “purely legal” issues to be

submitted to the jury, this determination essentially renders the majority’s previous paragraph dicta.
That is—assuming that defendant’s challenge here involved only a “purely legal” issue, there would
be no need to suggest that Batdorf and Rick are “entirely separate” and, “[a]s a result,” have no
application in the context of a challenge to state court jurisdiction on the basis of the IMCA. The
majority appears to concede this, stating later in its opinion that “this case does not require us to
decide the question of whether defendant’s challenge to a trial court’s jurisdiction based on the IMCA
could ever require a special jury verdict on that issue in a case where—unlike here—a factual dispute
exists that is relevant to the IMCA analysis.”


                                                 -5-
                                           STATE V. NOBLES

                                           Earls, J., dissenting



“factual dispute relevant to the IMCA analysis.”5 Yet, the majority ignores that under

the federal law it purports to follow, a determination of Indian status involves

fundamental questions of fact such that a defendant’s Indian status itself is a “factual

dispute.” See, e.g., United States v. Bruce, 394 F.3d 1215, 1218 (9th Cir. 2005) (stating

that a determination of Indian status is “a mixed question of law and fact”); see also

United States v. Gaudin, 515 U.S. 506, 511–12 (1995) (rejecting the government’s

argument that in a prosecution for making material false statements in a matter

within the jurisdiction of a federal agency the question of “materiality” is a “legal”

question that need not be decided by a jury and stating that the ultimate question of

“whether the statement was material to the decision” is an “application-of-legal-

standard-to-fact sort of question . . . commonly called a ‘mixed question of law and

fact,’ ” which “has typically been resolved by juries”). For example, the majority here

expressly adopts the test used by the Eighth Circuit and Tenth Circuit to determine

an individual’s Indian status for the purposes of the IMCA. See United States v.

Stymiest, 581 F.3d 759 (8th Cir. 2009); United States v. Nowlin, 555 F. App’x 820




          5 The majority also notes “defendant’s failure to challenge on appeal any of the trial court’s

findings of fact.” This characterization is not wholly accurate, as defendant challenged on appeal
numerous findings of fact in the court below. It is true that before this Court defendant has not again
raised those challenges to those findings. Yet, given that defendant’s argument is that with respect to
the question of his Indian status he was entitled to have all facts found, and all evidence weighed, by
the jury, I can see little relevance to this issue in his failure to again raise those challenges before this
court. For instance, were a trial judge in a prosecution for first degree murder to make findings on the
issue of premeditation and deliberation, and refuse to submit that issue to the jury, it would make
little difference that the defendant requested a jury instruction on the issue but failed to challenge any
of those specific findings. The real dispute here appears to be the extent to which we view a
determination of Indian status under the IMCA as inherently involving questions of fact.

                                                    -6-
                                    STATE V. NOBLES

                                    Earls, J., dissenting



(10th Cir. 2014). In these circuits, the courts submit this test—the same one the

majority purports to apply here—to the jury to determine whether a defendant is an

Indian. See Stymiest, 581 F.3d at 763 (stating that “the district court properly denied

the motion to dismiss and submitted the issue of Indian status to the jury as an

element of the § 1153(a) offense.”); Nowlin, 555 F. App’x at 823 (“Under the Major

Crimes Act, 18 U.S.C. § 1153, the prosecution must prove to the jury that the

defendant is an Indian.” (citing Stymiest, 581 F.3d at 763)).

      Briefly addressing this concept, the majority notes that federal courts

addressing this issue, where a conviction rests on a determination that the defendant

is an Indian, have treated the question as an element of the offense, but that here the

conviction depends upon a showing that defendant is not an Indian, and no state court

has considered the inapplicability of the IMCA to be an element of an offense. The

fact that in our courts a defendant’s Indian status, or lack thereof, may not be an

element of the offense does not necessitate a conclusion that this jurisdictional issue

need not be submitted to the jury. In fact, this is precisely the import of the Court’s

decision in Batdorf, to wit—that while “[a] defendant’s contention that this State

lacks jurisdiction presents . . . a matter ‘beyond the essentials of the legal definition

of the offense itself,’ ” “the defendant is contesting the very power of this State to try

him” and “when jurisdiction is challenged, as here, the State must carry the burden




                                            -7-
                                          STATE V. NOBLES

                                          Earls, J., dissenting



and show beyond a reasonable doubt that North Carolina has jurisdiction to try the

accused.” Batdorf, 293 N.C. at 493–94, 238 S.E.2d at 502–03.6

        More importantly, the fact that in our state courts, unlike in federal courts, a

defendant’s Indian status is not an element of the crime does not transform an

otherwise factual inquiry into a question purely of law.                            The majority is

misapprehending the relevance of these federal decisions in which the jury is asked

to decide whether the defendant is an Indian—specifically, the majority is explicitly

adopting a test that is inherently a mixed question of fact and law appropriate for

resolution by a jury,7 but then denying defendant the right to have the question

decided by a jury on the basis that it is a “purely legal” issue.

        Certainly, a determination of whether an individual is an Indian for the

purposes of the IMCA is a complicated inquiry. As the trial court stated, “deciding

who is an ‘Indian’ has proven to be a difficult question.                       In fact upon closer

examination when one looks to legal precedent the question quickly devolves into a

multifaceted inquiry requiring examination into factual areas not normally

considered in our courts.” This inquiry is particularly complex in that it involves

difficult questions of race, including the extent to which a defendant self-identifies as




        6 Under Batdorf, the fact that a defendant’s Indian status is not an element of the crime in our

state courts would be relevant in prosecutions in which the defendant did not challenge jurisdiction,
in which case the State would be relieved of its burden to prove jurisdiction beyond a reasonable doubt.

       7 After all, federal courts are not in the habit of submitting “purely legal” issues to the jury.

As the majority itself notes, “it would make little sense” to submit questions strictly of law to the jury.

                                                   -8-
                                       STATE V. NOBLES

                                       Earls, J., dissenting



an Indian, as well as credibility determinations regarding instances of self-

identification.8 Nonetheless, in view of the fact that the test employed by federal

courts, and adopted today by the majority, requires an inherently factual inquiry, as

well as the fact that our precedent requires jurisdiction, when contested, to be

submitted to the jury and proven beyond a reasonable doubt, I must respectfully

dissent from the majority’s conclusion on this issue.

                                 Denial of Motion to Dismiss

       Assuming arguendo that defendant is not entitled to have the issue of his

Indian status submitted to the jury, I disagree with the majority that the trial court

correctly found that defendant was not an Indian under the IMCA. Applying the

second prong of the Rogers test using the application of the St. Cloud factors utilized

by the Eighth Circuit and Tenth Circuit, I would conclude that defendant is an Indian

under the IMCA.

       First, I disagree with the majority’s reading of Eastern Band of Cherokee

Indians v. Lambert, 3 Cher. Rep. 62 (N.C. Cherokee Ct. 2003), in which the Cherokee

tribal court addressed whether the defendant was an Indian under the Rogers test

such that the tribal court could exercise criminal jurisdiction over the defendant.9


        8 For example, the trial court found that while defendant claimed “at certain times to be

white/Caucasian and then at other times to be Indian,” the “variations,” including the use on two
occasions of different social security numbers “necessarily call[ ] into question the veracity of
Defendant.”

       9 The tribal court’s criminal jurisdiction over the defendant depended upon whether the

defendant was an “Indian” under the Indian Civil Rights Act, which defines “Indian” by reference to
the meaning of an Indian under the IMCA. 25 U.S.C. § 1301(4).

                                                -9-
                                   STATE V. NOBLES

                                   Earls, J., dissenting



The majority states that because the parties stipulated that the defendant was an

EBCI First Descendant, but nevertheless determined that additional evidence was

necessary and therefore conducted an evidentiary hearing, “[t]he logical inference is

that if first descendant status alone was sufficient to decide the issue, the court would

have had no need to seek additional evidence in order to determine whether the

defendant was subject to tribal jurisdiction.” Given that the tribal court had not

previously addressed this question, the logical inference in my view is that the court

needed additional evidence because this was an issue of first impression for the tribal

court. This is particularly apparent given that essentially all of the tribal court’s

findings from that evidence address first descendants generally:

             1.   The Defendant, Sarella C. Lambert is not an enrolled
                  member of any federally recognized Indian Tribe.

             2.   The Defendant, Sarella C. Lambert is recognized by
                  the Eastern Band of Cherokee Indians as a “First
                  Lineal Descendent” (First Descendent).

             3.   To be an enrolled member of the Eastern Band of
                  Cherokee Indians, one must have at least one ancestor
                  on the 1924 Baker roll of tribal members and possess
                  at least one sixteenth blood quanta of Cherokee blood.

             4.   A First Descendent is a child of an enrolled member,
                  but who does not possess the minimum blood quanta
                  to remain on the roll.

             5.   A First Descendent may inherit Indian Trust property
                  by testamentary devise and may occupy, own, sell or
                  lease it to an enrolled member during her lifetime.
                  C.C. § 28-2. However, she may not have mineral rights
                  or decrease the value of the holding. C.C. § 28-2(b).


                                           -10-
                     STATE V. NOBLES

                     Earls, J., dissenting




6.   A First Descendent has access to the Indian Health
     Service for health and dental care.

7.   A First Descendent has priority in hiring by the Tribe
     over non-Indians, on a par with enrolled members of
     another federally recognized Tribe as part of the
     Tribe’s Indian preference in hiring.

8.   A First Descendent has access to Tribal funds for
     educational purposes, provided that funds have not
     been exhausted by enrolled members.

9.   A First Descendent may use the appeal process to
     appeal administrative decisions of Tribal entities.

10. A First Descendent may appear before the Tribal
    Council to air grievances and complaints and will be
    received by the Tribal Council in relatively the same
    manner that an enrolled member from another Indian
    Nation would be received.

11. Other than the Trust responsibility owed to a First
    Descendent who owns Indian Trust property pursuant
    to C.C. § 28-2, the United States Department of the
    Interior, Bureau of Indian Affairs has no
    administrative or regulatory responsibilities with
    regard to First Descendents.

12. A First Descendent may not hold Tribal elective office.

13. A First Descendent may not vote in Tribal elections.

14. A First Descendent may not purchase Tribal Trust
    land.

15. The Court takes judicial notice of its own records, and
    specifically of the fact that the Defendant has availed
    herself of the Court’s civil jurisdiction in that she is
    the Plaintiff in the case of Sarella C. Lambert v.
    Calvin James, CV-99-566, a case currently pending on


                             -11-
                                   STATE V. NOBLES

                                   Earls, J., dissenting



                  the Court’s civil docket.

             16. The Defendant was charged with a proper warrant
                 and criminal complaint for Domestic Violence Assault
                 pursuant to C.C. §§ 14-40.1(b)(6) and 14-40.10.

             17. C.C. § 14-1.5 provides “The Cherokee Court system
                 shall have the right to hear cases, impose fines and
                 penalties on non members as well as members.”

Lambert, 3 Cher. Rep. at 62–63. The majority holds up Finding of Fact 15 as proof

that the tribal court was making its determination based on more than the

defendant’s mere status as a first descendant.             Yet, the majority ignores the

relevance of this finding to the court’s analysis:

             The same concept is true here. By political definition First
             Descendents are the children of enrolled members of the
             EBCI. They have some privileges that only Indians have,
             but also some privileges that members of other Tribes do
             not possess, not the least of which is that they may own
             possessory land holdings during their lifetimes, if they
             obtain them by will. During this time, the Government will
             honor its trust obligations with respect to First
             Descendents who own Tribal Trust lands. Also, First
             Descendents have access to Tribal educational funds, with
             certain limitations, and may appeal the adverse
             administrative decisions of Tribal agencies. Like members
             of other tribes, First Descendents may apply for jobs with
             the EBCI and receive an Indian preference and they may
             also address the Tribal Council in a similar manner as
             members of other Tribes. Of course, it almost goes without
             saying that First Descendents may, as this Defendant has,
             seek recourse in the Judicial Branch of Tribal Government.
             Most importantly, according to the testimony of
             Councilwoman McCoy, First Descendents are participating
             members of this community and treated by the Tribe as
             such.



                                           -12-
                                    STATE V. NOBLES

                                    Earls, J., dissenting



Id. at 64 (emphasis added). In Lambert, the tribal court plainly ruled that first

descendants are Indians.

      As the tribal court stated later that same year, “this Court . . . held [in Lambert]

that first lineal descendants, children of enrolled members who do not possess

sufficient blood quanta to qualify for enrolment [sic] themselves are nevertheless

subject to the criminal jurisdiction of the Court.” In re Welch, 3 Cher. Rep. 71, 75

(N.C. Cherokee Ct. 2003) (citation omitted); see also E. Band of Cherokee Indians v.

Prater, 3 Cher. Rep. 111, 112–13 (N.C. Cherokee Ct. 2004) (citing Lambert as

“[h]olding that First Lineal Descendants are Indians for the purposes of the exercise

of [the tribal court’s] jurisdiction”). The tribal court’s position that first descendants

are Indians is also reflected here in the trial court’s findings regarding the Cherokee

Rules of Criminal Procedure, which provided that when a tribal magistrate conducts

the St. Cloud test, if a defendant is a First Descendant, “the inquiry ends there and

the Court has jurisdiction over the defendant.”

      While I agree with the majority that the fact that a tribal court has exercised

its jurisdiction over certain defendants is not dispositive of the issue, significant

weight should be attributed to these tribal determinations that First Descendants

are Indians, particularly in a test that is, at bottom, designed to determine whether

an individual is “recognized as an Indian by [the] tribe.” Stymiest, 581 F.3d at 762

(citing United States v. Rogers, 45 U.S. at 567, 572–73 (1846)). Yet, while the

majority discusses Lambert in rejecting the notion that it alone satisfies the second


                                            -13-
                                  STATE V. NOBLES

                                  Earls, J., dissenting



prong of the Rogers test, the majority omits any mention of Lambert, the subsequent

tribal court decisions, or the Cherokee Rules of Criminal Procedure, in its balancing

of the St. Cloud factors.

      Next, the trial court and the majority both, in my view, ignore the significance

of the fact that defendant was incarcerated for nearly twenty years. The trial court’s

findings demonstrate that defendant was born in Florida on 17 January 1976. When

defendant was an infant, his father abandoned him with his maternal uncle, Mr.

Furman Smith Crowe, an enrolled member of the EBCI.              Defendant’s mother

returned from Florida in the early 1980’s and lived with defendant until at least 1990,

at which time they moved back to Florida. Defendant was convicted in Florida on 28

January 1993 at the age of seventeen years old and was imprisoned there until his

release on 4 November 2011, at which time he returned to North Carolina and

eventually began living on or around the Qualla Boundary. Defendant was arrested

on 30 November 2012 and has been imprisoned since that time. In short, defendant—

now forty-four years old—has lived only about eighteen years of his life outside of

prison. During the large majority of that time defendant was a minor and lived on or

near the Qualla Boundary.

      Here, in addressing the extent to which defendant received government

assistance reserved for Indians, the trial court made findings regarding the five

separate instances that defendant, on the basis of his First Descendant status,

received free medical treatment from Cherokee Indian Hospital ranging from when


                                          -14-
                                   STATE V. NOBLES

                                   Earls, J., dissenting



he was nine to fourteen years old, but then found that “there are no other records of

accessing any other clinics or medical facilities overseen or related to the CIH for over

23 years.” Similarly, in addressing how defendant enjoyed the benefits of tribal

affiliation, the trial court found that “save however for use of medical services a

quarter of a century ago Defendant has not demonstrated use of any of his rights as

a First Descendant of the Eastern Band of Cherokee” and that “Defendant has never

‘enjoyed’ these opportunities [afforded to First Descendants] which were made

available for individuals similarly situated.” The majority stresses these findings,

stating that “[t]he trial court made no findings as to any tribal assistance that

defendant has received since reaching adulthood.” While I recognize that defendant’s

incarceration was a result of his own conduct, the fact that during the vast majority

of those previous twenty-three years defendant was wholly incapable of receiving

further tribal assistance or enjoying benefits of tribal affiliation is salient,

particularly in a test that is, again, geared towards determining whether an

individual is “recognized as an Indian by [the] tribe.” Stymiest, 581 F.3d at 62 (citing

Rogers, 45 U.S. at 572–73). The extent to which defendant received tribal assistance

and enjoyed the benefits of affiliation when he was actually at liberty to do so should,

in my view, weigh more heavily in such an analysis.

      The disregard for defendant’s incarceration similarly pervades other portions

of the majority’s analysis. For example, the majority finds it significant that the trial

court’s findings are devoid of any indication that he participated in tribal politics.


                                           -15-
                                         STATE V. NOBLES

                                         Earls, J., dissenting



Given that defendant has spent the majority of his life outside of prison living on the

Qualla Boundary, but that he was over the age of eighteen for less than a year of that

time, I can see little significance in his lack of participation in tribal politics in terms

of measuring his “social recognition as an Indian.” St. Cloud v. United States, 702 F.

Supp. 1456, 1461 (D.S.D. 1988).

       In sum, I would conclude that defendant has been “recognized by a tribe” and

is an Indian for the purposes of the IMCA.10 Of particular note, in my view, are the

tribal court decisions and Cherokee Rules of Criminal Procedure providing that first

descendants are subject to the tribal court’s criminal jurisdiction on the basis that

they are Indians under Rogers and the IMCA, as well as the findings that defendant

has lived the large majority of his non-incarcerated life on or around the Qualla

Boundary and during that time received free hospital care and attended Cherokee

school.

                                             Conclusion

       For the reasons stated, I respectfully dissent from the majority’s decision. I

would reverse and remand for a new trial, at which defendant is entitled to have the

question of his Indian status submitted to the jury. In the alternative, assuming that



        10 With respect to the findings regarding defendant’s tattoos, the extent to which his claims of

being an Indian are potentially contradicted by other instances of identifying as “white/Caucasian,”
including by signing his name to probation documents that listed him as “white,” and his living on or
around the Qualla Boundary and dating a woman who is an enrolled tribal member—to the extent
that the majority relies upon these in determining that defendant did not demonstrate any legitimate
celebration of his cultural heritage and did not genuinely hold himself out as an Indian, this reliance
undercuts its determination that this inquiry is a purely legal, rather than factual, determination.

                                                 -16-
                                    STATE V. NOBLES

                                    Earls, J., dissenting



defendant is not entitled to have the question of his Indian status submitted to the

jury, I would reverse the trial court and conclude that the trial court lacks jurisdiction

on the basis that defendant is an Indian under the IMCA.




                                            -17-